

AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
GLOBAL OUTSIDE DIRECTOR NONSTATUTORY STOCK OPTION AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Amkor Technology, Inc.
Second Amended and Restated 2007 Equity Incentive Plan (the “Plan”) will have
the same defined meanings in this Global Outside Director Nonstatutory Stock
Option Award Agreement, including the general terms and conditions for all
non-U.S. Participants and the additional terms and conditions for certain
countries, all as set forth in the appendix attached hereto (the “Appendix” and,
together with the Global Outside Director Nonstatutory Stock Option Award
Agreement, the “Award Agreement”).


Participant Name:




Address:


You have been granted an Option to purchase Common Stock of Amkor Technology,
Inc. (the “Company”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Grant Number:


Date of Grant:


Vesting Commencement Date:    See Vesting Schedule Below


Exercise Price per Share:


Total Number of Shares Granted:


Type of Option:     Non-statutory Stock Option


Term/Expiration Date:


1.Grant of Option. The Company hereby grants to the individual named in this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in this Award Agreement, at the exercise price
per Share set forth in this Award



--------------------------------------------------------------------------------



Agreement (the “Exercise Price”), subject to all of the terms and conditions in
this Award Agreement and the Plan, which is incorporated herein by reference. In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall prevail.


2.Vesting Schedule. Except as provided in Section 4 and subject to any
acceleration provisions contained in the Plan or set forth below, this Option
will become vested and exercisable in accordance with this section. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting is scheduled
to occur. For the avoidance of doubt, service during only a portion of the
vesting period until the respective vesting date shall not entitle Participant
to vest in a pro rata portion of the Option scheduled to vest on such date.


The Option will become vested and exercisable with respect to 100% of the Shares
subject to the Option on the earlier of the first anniversary of the Date of
Grant or the date of the first annual meeting of the stockholders of the Company
immediately following the Date of Grant. 100% of the Shares subject to this
Award also shall vest upon the Participant’s death or Disability. In the event
of a Change in Control (as defined in the Plan), the Award will be treated as
the plan administrator determines in accordance with the Plan, including,
without limitation, assumption or grant of a substitute award by the successor
or acquiring company. If the successor or acquiring company does not assume or
provide a substitute for the Award, the Award will fully vest in connection with
such Change in Control.


3.Termination Period.


1.In the event that Participant ceases to be a Service Provider for any reason,
the portion of the Option that is not vested as of such date shall be
immediately forfeited with no consideration due to Participant and the portion
of the Option that is vested and exercisable as of the date of such cessation
shall remain exercisable (except as otherwise provided below) for twenty-four
(24) months after Participant ceases to be a Service Provider. If the exercise
of the Option following the termination of Participant’s status as a Service
Provider (other than upon Participant’s death or Disability) would result in
liability under Section 16(b), then the vested portion of the Option will
terminate on the earlier of (A) the Term/Expiration Date or (B) the later of (i)
twenty-four (24) months after the termination of the Participant’s status as a
Service Provider or (ii) the tenth (10th) day after the last date on which such
exercise would result in such liability under Section 16(b). If the exercise of
the Option following the termination



--------------------------------------------------------------------------------



of Participant’s status as a Service Provider (other than upon Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of Shares would violate the registration requirements under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), then the vested portion of the
Option will terminate on the earlier of (A) the Term/Expiration Date or (B) the
later of (i) twenty-four (24) months after the termination of the Participant’s
status as a Service Provider or (ii) three (3) months after the last day on
which the exercise of the Option would be in violation of such registration
requirements. Notwithstanding anything contained herein to the contrary, in no
event shall this Option be exercised later than the Term/Expiration Date as
provided above. In addition, the Option may be subject to earlier termination as
provided in Section 16(c) of the Plan.


4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.


5.Exercise of Option. This Option is exercisable during its term in accordance
with the vesting schedule set out in Section 2 of this Award Agreement and the
applicable provisions of the Plan and this Award Agreement. This Option is
exercisable by completing the transaction through the Company's captive broker
assisted voice response system or the Internet secured transaction system.


The Option shall be deemed to be exercised upon completion of the transactions
through the Company's captive broker assisted voice response system or the
Internet secured transaction system, or such other process established by the
Company or the Company’s captive broker. The exercise shall be accompanied by
payment of the aggregate Exercise Price as to the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and subject to the
satisfaction of any applicable withholding obligation for Tax-Related Items (as
defined in Section 7 of this Award Agreement). No Shares shall be issued
pursuant to the exercise of this Option unless such issuance and exercise
complies with Applicable Laws.


6.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Participant:


1.Cash;


2.Check;





--------------------------------------------------------------------------------



3.Consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


4.For U.S. Participants only, surrender of other Shares which have a Fair Market
Value on the date of exercise equal to the aggregate Exercise Price, provided
that accepting such Shares, in the sole discretion of the Administrator, will
not result in any adverse accounting consequences to the Company; or


5.Retention by the Company of a number of the whole Shares otherwise deliverable
to Participant on exercise of the Option having an aggregate Fair Market Value
(determined on the date of exercise) equal to the aggregate Exercise Price,
unless, in the case of Participants who are not subject to the reporting
requirements of Section 16 of the Exchange Act, such right is revoked by the
Administrator prior to the time of exercise.


In all events, the aggregate Exercise Price must be paid to the Company within
three days after the date of exercise.


Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act at the time of exercise, then the Exercise Price shall be paid as
provided in this Section 6(e), unless the Administrator and Participant agree
otherwise.


7.Responsibility for Taxes.


1.Participant acknowledges and agrees that, regardless of any action taken by
the Company, the ultimate liability for all income tax, social insurance,
payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains Participant’s responsibility and may exceed the amount,
if any, actually withheld by the Company. Participant further acknowledges that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Option,
including, but not limited to, the grant, vesting or exercise of this Option, or
the subsequent sale of Shares and the receipt of any dividends; and (ii) does
not commit to and is under no obligation to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


2.Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-



--------------------------------------------------------------------------------



Related Items. In this regard, Participant authorizes the Company, or its
agents, at its discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from Participant’s compensation payable to Participant by the
Company (if any), (ii) withholding from proceeds of the sale of the Shares
acquired upon the exercise of this Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent), (iii) withholding
Shares otherwise issuable at exercise of this Option, or (iv) any method
determined by the Administrator to be in compliance with Applicable Laws.
Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act at the time the withholding obligation for Tax-Related Items
becomes due, the Administrator will satisfy any applicable withholding
obligation by directing the Company to withhold Shares subject to the Option.


3.The Company may withhold or account for Tax-Related Items by considering
statutory withholding amounts or other applicable withholding rates, including
maximum rates applicable in Participant’s jurisdiction(s). In the event of
over-withholding, Participant may receive a refund of any over-withheld amount
in cash (with no entitlement to the equivalent in Shares), or if not refunded,
Participant may seek a refund from local tax authorities. In the event of
under-withholding, Participant may be required to pay any additional Tax-Related
Items directly to the applicable tax authority or to the Company. If the
obligation for Tax-Related Items is satisfied by withholding Shares, for tax
purposes, Participant is deemed to have received the full number of Shares
subject to the exercised Option, notwithstanding that a number of the Shares is
held back solely for the purpose of paying the Tax-Related Items.


4.Participant agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of the Shares acquired upon the exercise of the Option,
if Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.


8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to such Shares,
including voting and receipt of dividends and distributions on such Shares.





--------------------------------------------------------------------------------



9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


10.Appendix. For Participants outside the United States, this Option shall be
subject to the general terms and conditions for all non-U.S. Participants and
the additional terms and conditions for certain countries set forth in the
Appendix attached hereto. Moreover, if Participant relocates from the U.S. to
one of the countries included in the Appendix or if Participant relocates
between countries included in the Appendix during the life of the Option, the
general terms and conditions for all non-U.S. Participants and the additional
terms and conditions for such country shall apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.


11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant acknowledges that he or she should consult with
his or her own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Option.


12.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Stock Plan
Administrator at Amkor Technology, Inc., 2045 E. Innovation Circle, Tempe,
Arizona, 85284, or at such other address as the Company may hereafter designate
in writing.


13.Waivers. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participants.





--------------------------------------------------------------------------------



14.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.


15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto (provided that neither the Option nor this Award
Agreement may be assigned by Participant).


16.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any Applicable Laws, or the
consent or approval of any U.S. or non-U.S. governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Company. Participant
understands that the Company is under no obligation to register or qualify the
Shares subject to the Option with any U.S. state or non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Participant agrees that the Company
shall have unilateral authority to amend the Plan and this Award Agreement
without Participant’s consent to the extent necessary to comply with Applicable
Laws.


17.Administrator Authority. The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Award Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.


18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option or the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.





--------------------------------------------------------------------------------



19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


20.Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.


21.Modifications to the Award Agreement. The Plan and this Award Agreement
constitute the entire understanding of the parties on the subjects covered
herein. Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Except as otherwise provided herein or in the
Plan, modifications to this Award Agreement can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.


22.Effect of Plan. By accepting the Option, Participant expressly warrants that
he or she has received an Award of an Option under the Plan, and has received,
read and understands the Plan. Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.


23.Governing Law; Venue. This Award Agreement will be governed by the laws of
the State of Delaware without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Arizona, and agree that such litigation will be
conducted solely in the courts of Maricopa County, Arizona, or the federal
courts for the United States for the District of Arizona, and no other courts.


24.Code Section 409A. The Option is intended to comply with, or be exempt from,
Code Section 409A and all regulations, guidance, compliance programs and other
interpretative authority thereunder, and shall be interpreted in a manner
consistent therewith. Notwithstanding anything contained herein to the contrary,
in the event the Option is subject to Code Section 409A, the Company may, in its
sole discretion and without Participant’s prior consent, amend the Plan and/or
the Award Agreement, adopt policies and procedures, or take any other actions as
deemed appropriate by the Company to (i) exempt the Option from the application
of Code Section 409A, (ii) preserve the intended tax treatment of the Option or
(iii) comply with the requirements of Code Section 409A. Notwithstanding
anything contained herein to the contrary, in no event shall the Company or any
Subsidiary have any liability or obligation to Participant or any other person
in the event that the Plan or the Option is not exempt from, or compliant with,
Code Section 409A.



--------------------------------------------------------------------------------





25.Insider Trading Restrictions/Market Abuse Laws. By accepting the Option,
Participant acknowledges that he or she is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.
Participant further acknowledges that, depending on Participant’s or his or her
broker’s country or the country in which the Shares are listed, he or she may be
subject to insider trading restrictions and/or market abuse laws which may
affect Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares (e.g., Options) or rights linked to the value of Shares
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Participant placed before Participant possessed inside
information. Furthermore, Participant could be prohibited from (i) disclosing
the inside information to any third party and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under the Company’s insider trading policy as may be in effect
from time to time. Participant acknowledges that it is Participant’s
responsibility to comply with any applicable restrictions, and Participant
should speak to his or her personal advisor on this matter.


26.Agreement. Participant's acceptance of the Option by signing below or by
otherwise accepting the Option following such procedures as established by the
Company (including an online acceptance process) constitute Participant's
agreement to be bound by the terms and conditions of this Award Agreement and
the Plan. The Company may refuse to allow Participant to exercise the Option
unless Participant has signed this Award Agreement or otherwise accepted the
Option following such procedures as established by the Company (including an
online acceptance process).



Participant                        Amkor Technology, Inc.“NAME”DateDate







--------------------------------------------------------------------------------



APPENDIX TO
AMKOR TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
GLOBAL OUTSIDE DIRECTOR NONSTATUTORY STOCK OPTION AWARD AGREEMENT




Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Outside Director
Nonstatutory Stock Option Award Agreement.


Terms and Conditions


This Appendix includes general terms and conditions for all non-U.S.
Participants and additional terms and conditions that govern the Option if
Participant resides in one of the countries listed below. If Participant is a
citizen or resident of a country other than the one in which Participant is
currently residing (or is considered as such for local law purposes), or if
Participant transfers residency to a different country after the Option is
granted, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to Participant.


Notifications


This Appendix also includes information regarding certain other issues of which
Participant should be aware with respect to Participant’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of July 2020. Such laws are often
complex and change frequently. As a result, Participant should not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be
out-of-date at the time Participant exercises the Option or sells any Shares
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation. As a result, the Company is not in
a position to assure Participant of any particular result. Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in Participant’s country may apply to Participant’s individual situation.


If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing (or is considered as such for local law
purposes), or if Participant transfers residency to a different country after
the Option is granted, the information contained in this Appendix may not be
applicable to Participant in the same manner.





--------------------------------------------------------------------------------





GENERAL TERMS AND CONDITIONS APPLICABLE TO ALL NON-U.S. PARTICIPANTS


1.Data Privacy Information and Consent.


1.Data Collection and Usage. The Company collects, processes and uses certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, telephone number, email address, date of
birth, social insurance number, passport or other identification number,
nationality, job title, any Shares or directorships held in the Company, details
of all awards granted under the Plan or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for purposes of implementing, administering and managing the Plan. The
legal basis, where required, for the processing of Data is Participant’s
consent.


2.Stock Plan Administration Service Providers. The Company transfers Data to
E*TRADE Financial Corporate Services, Inc. and certain of its affiliates
(“E*TRADE”), an independent service provider which is assisting the Company with
the implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. Participant may be
asked to agree on separate terms and data processing practices with E*TRADE and
such other service providers, with such agreement being a condition to the
ability to participate in the Plan.


3.International Data Transfers. The Company and E*TRADE are based in the U.S.,
which means that it will be necessary for Data to be transferred to, and
processed in, the U.S. Participant’s country or jurisdiction may have different
data privacy laws and protections than the U.S. The Company’s legal basis for
the transfer of Data, where required, is Participant’s consent.


4.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond the Participant's period as a Service Provider. When the Company no
longer needs Data for any of the above purposes, it will cease processing it in
this context and remove it from all of its systems used for such purposes to the
fullest extent practicable.


5.Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s status as a Service Provider
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company would not be able to grant the Option or other equity awards to
Participant under the Plan or administer or maintain such awards.





--------------------------------------------------------------------------------



6.Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact the Company.


7.Other Legal Basis and Additional Consent. Participant understands that the
Company may rely on a different legal basis for the collection, processing or
transfer of Data in the future and/or request Participant to provide another
data privacy consent. If applicable, upon request of the Company, Participant
will provide a separate executed data privacy agreement (or any other agreements
or consents) that the Company may deem necessary to obtain from Participant for
the purpose of administering his or her participation in the Plan in compliance
with the data privacy laws in Participant’s country, either now or in the
future. Participant understands and agrees that Participant will not be able to
participate in the Plan if Participant fails to provide any such agreement
requested by the Company.


2.Nature of Grant. By accepting the Option, Participant acknowledges,
understands, and agrees that:


1.the Plan is established voluntarily by the Company, it is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


2.the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;


3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;


4.Participant is voluntarily participating in the Plan;


5.the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;


6.if the underlying Shares subject to the Option do not increase in value, the
Option will have no value;





--------------------------------------------------------------------------------



7.if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease, even below the Exercise Price;


8.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of Participant’s status as a
Service Provider;


9.unless otherwise provided in the Plan or by the Company in its discretion, the
Option and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


10.neither the Company nor any other Subsidiary shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the U.S.
dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.


3.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Award Agreement. If Participant has received this Award Agreement, or any
other documents related to the Option and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


4.Foreign Asset/Account, Exchange Control and Tax Reporting. Participant may be
subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect Participant’s ability acquire or hold Options or
Shares or cash received from participating in the Plan (including dividends and
the proceeds arising from the sale of Shares) in a brokerage/bank account
outside Participant’s country. The applicable laws of Participant’s country may
require that he or she report such Options, Shares, accounts, assets or
transactions to the applicable authorities in such country and/or repatriate
funds received in connection with the Plan to Participant’s country within a
certain time period or according to certain procedures. Participant acknowledges
that he or she is responsible for ensuring compliance with any applicable
requirements and should consult his or her personal legal advisor to ensure
compliance with Applicable Laws.



